Title: To Thomas Jefferson from Richard O’Bryen, 2 June 1788
From: O’Bryen, Richard
To: Jefferson, Thomas


          Algiers, 2 June 1788. “If any one is redeemed it is at a very exorbitant price. A few days ago an old Savoy Captain of a Merchant vessel was redeemed for the sum of 2150 Algerine Chequins, which is equal to £967.10 Sterling, and even with that price it was with much time the Dey was prevailed on to let him be redeemed; and I think that Sailors will be as high as £400. Sterling as they are very scarce here at present and much wanted to do the duty for the public.”
        